Citation Nr: 1003287	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by which the RO, inter 
alia, denied entitlement to service connection for a low back 
disability.  

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a video hearing before a 
Veterans Law Judge in November 2009.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2009), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

REMAND

The Veteran served in combat in Vietnam during the Vietnam 
era as apparent from his Bronze Star Medal with "V" device 
and DD Form 214.  He maintains that during his combat service 
he injured his back repeatedly when lifting exceedingly heavy 
artillery shells during firing missions.  The service 
treatment records are silent as to an injury or disability of 
the low back.  Nonetheless, his allegations of in-service 
injury will be accepted as credible because they are 
consistent with the nature of his combat service.  38 C.F.R. 
§ 3.304(d).  

The record reflects that the Veteran suffers from chronic low 
back pain syndrome with degenerative disc disease of the 
lumbosacral spine.  The Veteran maintains that he injured his 
back in service while lifting heavy artillery equipment.  
Given the Veteran's combat status, his appellate assertions, 
and the diagnosis of a low back disability, a VA orthopedic 
examination is required for a determination as to whether the 
chronic low back pain syndrome with degenerative disc disease 
of the lumbosacral spine is due to the claimed in-service 
back injuries.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Contact the Veteran and ask him to 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any residuals of his low 
back disability since April 2008.  After 
obtaining any necessary authorization from 
the appellant, the RO/AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran not been 
previously associated with the claims 
files.  All records obtained should be 
associated with the claims files.  If any 
records are not available, the Veteran 
should be informed of such and given an 
opportunity to submit such reports.

2.  Schedule a VA orthopedic examination 
for a diagnosis of the low back 
disability/disabilities from which the 
Veteran suffers.  Next, the examiner 
should elicit a full medical history from 
the Veteran as it pertains to the low back 
and opine regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any such disability is 
related to service.  The examiner should 
review pertinent records in the claims 
file in conjunction with the examination, 
and the examination report should state 
whether the requested review took place.  
A full rationale for all opinions and 
conclusions should be provided.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state and explain why an opinion 
cannot be rendered.

3.  Then, after undertaking any other 
indicated development, the RO/AMC should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


